Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 1 of 68 PageID #: 1335




                        EXHIBIT A
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 2 of 68 PageID #: 1336




                Claims                       Plaintiff’s Proposed        Defendants’ and        Court’s Construction
                                                Construction          Intervenors’ Proposed
                                                                           Construction
[Claims 1 and 34]                          [AGREED]                 [AGREED]                  Preambles of independent
                                                                                              claims 1 and 34 are
1. A communications, command,                                                                 substantive limitations and
control and sensing system for                                                                the clause
communicating with a plurality of                                                             “communications,
external devices comprising:                                                                  command, control and
                                                                                              sensing system” in each
a microprocessor for generating a                                                             such preamble does not
plurality of control signals used to                                                          need to be further
operate said system, said                                                                     construed.
microprocessor creating a plurality of
reprogrammable communication
protocols, for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate a
desired command code set, such that the
memory space required to store said
parameters is smaller than the memory
space required to store said command
code sets;


                                                              2
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 3 of 68 PageID #: 1337




                Claims                      Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.


34. A communications, command,
control and sensing system for
communicating with a plurality of
external devices comprising:

a microprocessor for generating a
plurality of control signals used to
operate said system, said
microprocessor creating a plurality of
reprogrammable communication


                                                             3
                Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 4 of 68 PageID #: 1338




                 Claims                     Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
protocols for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate
based on said parameter sets a desired
set of pulse signals corresponding to
logical "1's" and "0's" as specified by a
command code set;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and


                                                             4
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 5 of 68 PageID #: 1339




                Claims                       Plaintiff’s Proposed       Defendants’ and        Court’s Construction
                                                Construction         Intervenors’ Proposed
                                                                          Construction
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.

[Claims 1, 2, 28, and 34]                  [AGREED]                 [AGREED]                 A device separate from the
                                                                                             handset and the base
1. A communications, command,                                                                station.
control and sensing system for
communicating with a plurality of
external devices comprising:

a microprocessor for generating a
plurality of control signals used to
operate said system, said
microprocessor creating a plurality of
reprogrammable communication
protocols, for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate a
desired command code set, such that the


                                                              5
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 6 of 68 PageID #: 1340




                Claims                      Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
memory space required to store said
parameters is smaller than the memory
space required to store said command
code sets;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices
and receiving from said external
devices, infra-red frequency signals in
accordance with said communications
protocols.


2. The communication, command,
control and sensing system of claim 1
further comprising:

a radio frequency transceiver coupled to
said microprocessor for transmitting to


                                                             6
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 7 of 68 PageID #: 1341




                 Claims                     Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
said external devices and receiving
from said devices, radio frequency
signals at variable frequencies within a
predetermined frequency range and in
accordance with said communication
protocols; and

a selector controlled by said
microprocessor for enabling said radio
frequency transceiver and said infra-red
frequency transceiver to transmit a
desired command code set generated by
said microprocessor via either radio
frequency signals and infra-red signals
as desired, and to receive a signal from
any one of said external devices via
either radio frequency signals and infra-
red signals.


28. The communications, command,
control and sensing system of claim 27,
wherein said microprocessor is
configured to concurrently generate
more than one command code sets so as
to allow said user interface to control
more than one corresponding external
devices among said plurality of
external devices.




                                                             7
                Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 8 of 68 PageID #: 1342




                 Claims                     Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction

34. A communications, command,
control and sensing system for
communicating with a plurality of
external devices comprising:

a microprocessor for generating a
plurality of control signals used to
operate said system, said
microprocessor creating a plurality of
reprogrammable communication
protocols for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate
based on said parameter sets a desired
set of pulse signals corresponding to
logical "1's" and "0's" as specified by a
command code set;

a user interface coupled to said
microprocessor for sending a plurality


                                                             8
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 9 of 68 PageID #: 1343




                Claims                        Plaintiff’s Proposed       Defendants’ and        Court’s Construction
                                                 Construction         Intervenors’ Proposed
                                                                           Construction
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices
and receiving from said external
devices, infra-red frequency signals in
accordance with said communications
protocols.

[Claim 1]                                   [AGREED]                 [AGREED]                 “a memory device coupled
                                                                                              to said microprocessor
1. A communications, command,                                                                 configured to store a
control and sensing system for                                                                plurality of parameter sets
communicating with a plurality of                                                             retrieved by said
external devices comprising:                                                                  microprocessor so as to
                                                                                              recreate, by the
a microprocessor for generating a                                                             microprocessor, a desired
plurality of control signals used to                                                          command code set, such
operate said system, said                                                                     that the memory space
microprocessor creating a plurality of                                                        required to store said
reprogrammable communication                                                                  parameters is smaller than
protocols, for transmission to said                                                           the memory space required
external devices wherein each


                                                               9
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 10 of 68 PageID #: 1344




                Claims                      Plaintiff’s Proposed      Defendants’ and        Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
communication protocol includes a                                                          to store said command code
command code set that defines the                                                          sets”
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved
by said microprocessor so as to
recreate a desired command code set,
such that the memory space required
to store said parameters is smaller
than the memory space required to
store said command code sets;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,


                                                             10
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 11 of 68 PageID #: 1345




                Claims                     Plaintiff’s Proposed       Defendants’ and        Court’s Construction
                                              Construction         Intervenors’ Proposed
                                                                        Construction
infra-red frequency signals in
accordance with said communications
protocols.

[Claim 34]                               [AGREED]                 [AGREED]                 “a memory device coupled
                                                                                           to said microprocessor
34. A communications, command,                                                             configured to store a
control and sensing system for                                                             plurality of parameter sets
communicating with a plurality of                                                          retrieved by said
external devices comprising:                                                               microprocessor so as to
                                                                                           recreate, by the
a microprocessor for generating a                                                          microprocessor, based on
plurality of control signals used to                                                       said parameter sets a
operate said system, said                                                                  desired set of pulse signals
microprocessor creating a plurality of                                                     corresponding to logical
reprogrammable communication                                                               ‘1’s’ and ‘0’s’ as specified
protocols for transmission to said                                                         by a command code set”
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved
by said microprocessor so as to
recreate based on said parameter sets
a desired set of pulse signals


                                                            11
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 12 of 68 PageID #: 1346




                 Claims                       Plaintiff’s Proposed       Defendants’ and        Court’s Construction
                                                 Construction         Intervenors’ Proposed
                                                                           Construction
corresponding to logical “1’s” and
“0’s” as specified by a command code
set;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and
an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.

[Claims 1 and 34]                           [AGREED]                 [AGREED]                 Plain and ordinary meaning

1. A communications, command,
control and sensing system for
communicating with a plurality of
external devices comprising:

a microprocessor for generating a
plurality of control signals used to


                                                               12
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 13 of 68 PageID #: 1347




                Claims                      Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
operate said system, said
microprocessor creating a plurality of
reprogrammable communication
protocols, for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate a
desired command code set, such that the
memory space required to store said
parameters is smaller than the memory
space required to store said command
code sets;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and


                                                             13
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 14 of 68 PageID #: 1348




                Claims                      Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.


34. A communications, command,
control and sensing system for
communicating with a plurality of
external devices comprising:

a microprocessor for generating a
plurality of control signals used to
operate said system, said
microprocessor creating a plurality of
reprogrammable communication
protocols for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a


                                                             14
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 15 of 68 PageID #: 1349




                 Claims                       Plaintiff’s Proposed       Defendants’ and        Court’s Construction
                                                 Construction         Intervenors’ Proposed
                                                                           Construction
plurality of parameter sets retrieved by
said microprocessor so as to recreate
based on said parameter sets a desired
set of pulse signals corresponding to
logical “1’s” and “0’s” as specified by a
command code set;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and
an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.

[Claims 1, 27, and 34]                      [AGREED]                 [AGREED]                 Plain and ordinary meaning

1. A communications, command,
control and sensing system for
communicating with a plurality of
external devices comprising:


                                                               15
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 16 of 68 PageID #: 1350




                Claims                      Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction

a microprocessor for generating a
plurality of control signals used to
operate said system, said
microprocessor creating a plurality of
reprogrammable communication
protocols, for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate a
desired command code set, such that the
memory space required to store said
parameters is smaller than the memory
space required to store said command
code sets;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said


                                                             16
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 17 of 68 PageID #: 1351




                Claims                      Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
microprocessor generating a
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.


27. The communications, command,
control and sensing system of claim 1
wherein one of said parameter sets
stored corresponding to one of said
command code sets is accessible for use
so as to create other command code sets.


34. A communications, command,
control and sensing system for
communicating with a plurality of
external devices comprising:

a microprocessor for generating a
plurality of control signals used to
operate said system, said
microprocessor creating a plurality of


                                                             17
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 18 of 68 PageID #: 1352




                Claims                      Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
reprogrammable communication
protocols for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate
based on said parameter sets a desired
set of pulse signals corresponding to
logical “1’s” and “0’s” as specified by a
command code set;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for


                                                             18
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 19 of 68 PageID #: 1353




                 Claims                        Plaintiff’s Proposed             Defendants’ and          Court’s Construction
                                                  Construction               Intervenors’ Proposed
                                                                                  Construction
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.

[Claims 1 and 34]                           “a microprocessor for          “a microprocessor for
                                            generating a plurality of      generating a plurality of
1. A communications, command,               control signals used to        control signals used to
control and sensing system for              operate said system, said      operate said system, said
communicating with a plurality of           microprocessor creating a      microprocessor creating a
external devices comprising:                plurality of reprogrammable    plurality of reprogrammable
                                            communication protocols”       communication protocols”
a microprocessor for generating a
plurality of control signals used to
operate said system, said                   “a microprocessor              “a microprocessor
microprocessor creating a plurality of      configured to generate a       configured to bring into
reprogrammable communication                plurality of control signals   existence two or more
protocols, for transmission to said         used to operate said system    control signals used to
external devices wherein each               and configured to create a     operate said system and
communication protocol includes a           plurality of                   configured to bring into
command code set that defines the           [reprogrammable]               existence two or more
signals that are employed to                communication protocols”       [reprogrammable]
communicate with each one of said           as construed by this Court     communication protocols”
external devices;                           in Salazar v. HTC Corp.,
                                            2:16-cv-01096-JRG (Dkt.
a memory device coupled to said             #108 at 15-22; Dkt. # 155).
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate a


                                                                  19
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 20 of 68 PageID #: 1354




                Claims                      Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
desired command code set, such that the
memory space required to store said
parameters is smaller than the memory
space required to store said command
code sets;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.


34. A communications, command,
control and sensing system for
communicating with a plurality of
external devices comprising:




                                                             20
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 21 of 68 PageID #: 1355




                 Claims                     Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
a microprocessor for generating a
plurality of control signals used to
operate said system, said
microprocessor creating a plurality of
reprogrammable communication
protocols for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate
based on said parameter sets a desired
set of pulse signals corresponding to
logical "1's" and "0's" as specified by a
command code set;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a




                                                             21
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 22 of 68 PageID #: 1356




                Claims                         Plaintiff’s Proposed              Defendants’ and            Court’s Construction
                                                  Construction                Intervenors’ Proposed
                                                                                   Construction
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.

[Claim 2]                                   “a selector controlled by       “a selector controlled by
                                            said microprocessor for         said microprocessor for
2. The communication, command,              enabling said radio             enabling said radio
control and sensing system of claim 1       frequency transceiver and       frequency transceiver and
further comprising:                         said infra-red frequency        said infra-red frequency
                                            transceiver to transmit a       transceiver to transmit a
a radio frequency transceiver coupled to    desired command code set        desired command code set
said microprocessor for transmitting to     generated by said               generated by said
said external devices and receiving from    microprocessor via either       microprocessor via either
said devices, radio frequency signals at    radio frequency signals and     radio frequency signals and
variable frequencies within a               infra-red signals as desired,   infra-red signals as desired,
predetermined frequency range and in        and to receive a signal from    and to receive a signal from
accordance with said communication          any one of said external        any one of said external
protocols; and                              devices via either radio        devices via either radio
                                            frequency signals and infra-    frequency signals and infra-
a selector controlled by said               red signals”                    red signals”
microprocessor for enabling said
radio frequency transceiver and said
infra-red frequency transceiver to


                                                                  22
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 23 of 68 PageID #: 1357




                 Claims                    Plaintiff’s Proposed               Defendants’ and           Court’s Construction
                                              Construction                 Intervenors’ Proposed
                                                                                Construction
transmit a desired command code set     “a selector controlled by       “a
generated by said microprocessor via    said microprocessor for         multiplexer/demultiplexer
either radio frequency signals and      enabling said radio             controlled by said
infra-red signals as desired, and to    frequency transceiver and       microprocessor for enabling
receive a signal from any one of said   said infra-red frequency        said radio frequency
external devices via either radio       transceiver to transmit a       transceiver and said infra-
frequency signals and infra-red         desired command code set        red frequency transceiver to
signals.                                generated by said               transmit a desired command
                                        microprocessor via either       code set generated by said
                                        radio frequency signals and     microprocessor via either
                                        infra-red signals as selected   radio frequency signals and
                                        by a user, and to receive a     infra-red signals as desired,
                                        signal from any one of said     and to receive a signal from
                                        external devices via either     any one of said external
                                        radio frequency signals and     devices via either radio
                                        infra-red signals” as           frequency signals and infra-
                                        construed by this Court in      red signals”
                                        Salazar v. HTC Corp.,
                                        2:16-cv-01096-JRG (Dkt.
                                        #108 at 31-36; Dkt. # 155).

[Claims 1 and 34]                       “a communication                “a communication
                                        protocol”                       protocol”
1. A communications, command,
control and sensing system for                                      “a defined set of rules and
communicating with a plurality of       Plain and ordinary meaning, formats that allows devices
external devices comprising:            as set out by this Court in to communicate with each
                                        Salazar v. HTC Corp.,       other”
a microprocessor for generating a       2:16-cv-01096-JRG (Dkt. #
plurality of control signals used to    108 at 42-45; Dkt. # 155).


                                                               23
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 24 of 68 PageID #: 1358




                Claims                      Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
operate said system, said
microprocessor creating a plurality of
reprogrammable communication
protocols, for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate a
desired command code set, such that the
memory space required to store said
parameters is smaller than the memory
space required to store said command
code sets;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and


                                                             24
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 25 of 68 PageID #: 1359




                Claims                      Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.


34. A communications, command,
control and sensing system for
communicating with a plurality of
external devices comprising:

a microprocessor for generating a
plurality of control signals used to
operate said system, said
microprocessor creating a plurality of
reprogrammable communication
protocols for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a


                                                             25
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 26 of 68 PageID #: 1360




                 Claims                        Plaintiff’s Proposed             Defendants’ and      Court’s Construction
                                                  Construction               Intervenors’ Proposed
                                                                                  Construction
plurality of parameter sets retrieved by
said microprocessor so as to recreate
based on said parameter sets a desired
set of pulse signals corresponding to
logical "1's" and "0's" as specified by a
command code set;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.

[Claims 1 and 34]                           “a plurality of control        “a plurality of control
                                            signals”                       signals”
1. A communications, command,
control and sensing system for




                                                                      26
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 27 of 68 PageID #: 1361




                Claims                        Plaintiff’s Proposed             Defendants’ and      Court’s Construction
                                                 Construction               Intervenors’ Proposed
                                                                                 Construction
communicating with a plurality of          To the extent not covered      “two or more control
external devices comprising:               by this Court’s construction   signals”
                                           in Salazar v. HTC Corp.,
a microprocessor for generating a          2:16-cv-01096-JRG (Dkt.
plurality of control signals used to       #108 at 15-22; Dkt. # 155),
operate said system, said                  plain and ordinary meaning.
microprocessor creating a plurality of
reprogrammable communication
protocols, for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate a
desired command code set, such that the
memory space required to store said
parameters is smaller than the memory
space required to store said command
code sets;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and


                                                                27
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 28 of 68 PageID #: 1362




                Claims                      Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.


34. A communications, command,
control and sensing system for
communicating with a plurality of
external devices comprising:

a microprocessor for generating a
plurality of control signals used to
operate said system, said
microprocessor creating a plurality of
reprogrammable communication
protocols for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to


                                                             28
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 29 of 68 PageID #: 1363




                 Claims                     Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate
based on said parameter sets a desired
set of pulse signals corresponding to
logical "1's" and "0's" as specified by a
command code set;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.




                                                             29
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 30 of 68 PageID #: 1364




                Claims                        Plaintiff’s Proposed             Defendants’ and           Court’s Construction
                                                 Construction               Intervenors’ Proposed
                                                                                 Construction


[Claims 1 and 34]                          “a plurality of                “a plurality of
                                           reprogrammable                 reprogrammable
1. A communications, command,              communication protocols”       communication protocols”
control and sensing system for
communicating with a plurality of
external devices comprising:               To the extent not covered      Indefinite. Protocols cannot
                                           by this Court’s construction   be reprogrammable.
a microprocessor for generating a          in Salazar v. HTC Corp.,       Defendants and Intervenors
plurality of control signals used to       2:16-cv-01096-JRG (Dkt.        provide an alternative
operate said system, said                  #108 at 15-22; Dkt. # 155),    construction for this term
microprocessor creating a plurality of     plain and ordinary meaning.    based on what a
reprogrammable communication                                              reprogrammable
protocols, for transmission to said                                       communication protocol
external devices wherein each                                             might be if such a protocol
communication protocol includes a                                         existed: “two or more
command code set that defines the                                         communication protocols
signals that are employed to                                              whose rules and formats
communicate with each one of said                                         can be changed through
external devices;                                                         programming”

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate a
desired command code set, such that the
memory space required to store said
parameters is smaller than the memory




                                                                30
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 31 of 68 PageID #: 1365




                 Claims                     Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
space required to store said command
code sets;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.


34. A communications, command,
control and sensing system for
communicating with a plurality of
external devices comprising:

a microprocessor for generating a
plurality of control signals used to
operate said system, said


                                                             31
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 32 of 68 PageID #: 1366




                 Claims                     Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
microprocessor creating a plurality of
reprogrammable communication
protocols for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate
based on said parameter sets a desired
set of pulse signals corresponding to
logical "1's" and "0's" as specified by a
command code set;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and




                                                             32
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 33 of 68 PageID #: 1367




                Claims                         Plaintiff’s Proposed             Defendants’ and           Court’s Construction
                                                  Construction               Intervenors’ Proposed
                                                                                  Construction
an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.

[Claim 1]                                   “such that the memory          “such that the memory
                                            space required to store said   space required to store said
1. A communications, command,               parameters is smaller than     parameters is smaller than
control and sensing system for              the memory space required      the memory space required
communicating with a plurality of           to store said command code     to store said command code
external devices comprising:                sets”                          sets”

a microprocessor for generating a
plurality of control signals used to        To the extent not covered    Indefinite.
operate said system, said                   by this Court’s construction
microprocessor creating a plurality of      in Salazar v. HTC Corp.,
reprogrammable communication                2:16-cv-01096-JRG (Dkt.
protocols, for transmission to said         #108 at 22-30; Dkt. # 155),
external devices wherein each               plain and ordinary meaning.
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a


                                                                  33
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 34 of 68 PageID #: 1368




                 Claims                        Plaintiff’s Proposed             Defendants’ and       Court’s Construction
                                                  Construction               Intervenors’ Proposed
                                                                                  Construction
plurality of parameter sets retrieved by
said microprocessor so as to recreate a
desired command code set, such that
the memory space required to store
said parameters is smaller than the
memory space required to store said
command code sets;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.
[Claims 1, 27, and 34]                      “creating; create”             “creating; create”

1. A communications, command,
control and sensing system for              To the extent not covered      “[bringing / bring] into
                                            by this Court’s construction   existence”


                                                                  34
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 35 of 68 PageID #: 1369




                Claims                        Plaintiff’s Proposed           Defendants’ and      Court’s Construction
                                                 Construction             Intervenors’ Proposed
                                                                               Construction
communicating with a plurality of          in Salazar v. HTC Corp.,
external devices comprising:               2:16-cv-01096-JRG (Dkt.
                                           #108 at 15-22; Dkt. # 155;
a microprocessor for generating a          Dkt.# 250 at 8-9), plain and
plurality of control signals used to       ordinary meaning.
operate said system, said
microprocessor creating a plurality of
reprogrammable communication
protocols, for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate a
desired command code set, such that the
memory space required to store said
parameters is smaller than the memory
space required to store said command
code sets;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and


                                                                 35
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 36 of 68 PageID #: 1370




                Claims                      Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.


27. The communications, command,
control and sensing system of claim 1
wherein one of said parameter sets
stored corresponding to one of said
command code sets is accessible for use
so as to create other command code
sets.


34. A communications, command,
control and sensing system for
communicating with a plurality of
external devices comprising:




                                                             36
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 37 of 68 PageID #: 1371




                 Claims                     Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
a microprocessor for generating a
plurality of control signals used to
operate said system, said
microprocessor creating a plurality of
reprogrammable communication
protocols for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate
based on said parameter sets a desired
set of pulse signals corresponding to
logical “1’s” and “0’s” as specified by a
command code set;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a




                                                             37
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 38 of 68 PageID #: 1372




                Claims                         Plaintiff’s Proposed             Defendants’ and            Court’s Construction
                                                  Construction               Intervenors’ Proposed
                                                                                  Construction
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.

[Claims 1-4, 6, 28, and 34]                 “generating; generated;        “generating; generated;
                                            generate”                      generate”
1. A communications, command,
control and sensing system for
communicating with a plurality of           To the extent not covered      “[bringing / brought / bring]
external devices comprising:                by this Court’s construction   into existence”
                                            in Salazar v. HTC Corp.,
a microprocessor for generating a           2:16-cv-01096-JRG (Dkt.
plurality of control signals used to        #108 at 15-22; Dkt. # 155;
operate said system, said                   Dkt.# 250 at 8-9), plain and
microprocessor creating a plurality of      ordinary meaning.
reprogrammable communication
protocols, for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;


                                                                  38
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 39 of 68 PageID #: 1373




                Claims                      Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate a
desired command code set, such that the
memory space required to store said
parameters is smaller than the memory
space required to store said command
code sets;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.




                                                             39
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 40 of 68 PageID #: 1374




                Claims                      Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
2. The communication, command,
control and sensing system of claim 1
further comprising:

a radio frequency transceiver coupled to
said microprocessor for transmitting to
said external devices and receiving from
said devices, radio frequency signals at
variable frequencies within a
predetermined frequency range and in
accordance with said communication
protocols; and

a selector controlled by said
microprocessor for enabling said radio
frequency transceiver and said infra-red
frequency transceiver to transmit a
desired command code set generated by
said microprocessor via either radio
frequency signals and infra-red signals
as desired, and to receive a signal from
any one of said external devices via
either radio frequency signals and infra-
red signals.


3. The communications command,
control and sensing system of claim 2
wherein said user interface further
comprises:


                                                             40
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 41 of 68 PageID #: 1375




                Claims                     Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                              Construction        Intervenors’ Proposed
                                                                       Construction

a touch sensitive device generating a
plurality of signals in response to
actuation and a display device for
displaying messages generated by said
microprocessor.


4. The communications command,
control and sensing system of claim 3,
wherein said microprocessor generates
user selectable graphical icons for
display on said display device.


6. The communications, command,
control and sensing system of claim 1,
further comprising a sound activated
device coupled to said microprocessor,
said sound activated device used to
recognize sound signals including sound
commands corresponding to executable
logical commands, said sound activated
device generating signals in response to
recognized sound signals for further
processing by said microprocessor.


28. The communications, command,
control and sensing system of claim 27,


                                                            41
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 42 of 68 PageID #: 1376




                 Claims                    Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                              Construction        Intervenors’ Proposed
                                                                       Construction
wherein said microprocessor is
configured to concurrently generate
more than one command code sets so as
to allow said user interface to control
more than one corresponding external
devices among said plurality of external
devices.


34. A communications, command,
control and sensing system for
communicating with a plurality of
external devices comprising:

a microprocessor for generating a
plurality of control signals used to
operate said system, said
microprocessor creating a plurality of
reprogrammable communication
protocols for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by


                                                            42
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 43 of 68 PageID #: 1377




                 Claims                        Plaintiff’s Proposed             Defendants’ and         Court’s Construction
                                                  Construction               Intervenors’ Proposed
                                                                                  Construction
said microprocessor so as to recreate
based on said parameter sets a desired
set of pulse signals corresponding to
logical "1's" and "0's" as specified by a
command code set;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.

[Claims 1 and 34]                           “recreate”                     “recreate”

1. A communications, command,
control and sensing system for              To the extent not covered      “bring something back into
communicating with a plurality of           by this Court’s construction   existence”
external devices comprising:                in Salazar v. HTC Corp.,


                                                                  43
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 44 of 68 PageID #: 1378




                Claims                         Plaintiff’s Proposed          Defendants’ and      Court’s Construction
                                                  Construction            Intervenors’ Proposed
                                                                               Construction
                                            2:16-cv-01096-JRG (Dkt.
a microprocessor for generating a           #108 at 22-30; Dkt. # 155),
plurality of control signals used to        plain and ordinary meaning.
operate said system, said
microprocessor creating a plurality of
reprogrammable communication
protocols, for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate a
desired command code set, such that the
memory space required to store said
parameters is smaller than the memory
space required to store said command
code sets;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said


                                                                 44
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 45 of 68 PageID #: 1379




                Claims                      Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
microprocessor generating a
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.


34. A communications, command,
control and sensing system for
communicating with a plurality of
external devices comprising:

a microprocessor for generating a
plurality of control signals used to
operate said system, said
microprocessor creating a plurality of
reprogrammable communication
protocols for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;


                                                             45
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 46 of 68 PageID #: 1380




                 Claims                        Plaintiff’s Proposed       Defendants’ and       Court’s Construction
                                                  Construction         Intervenors’ Proposed
                                                                            Construction

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate
based on said parameter sets a desired
set of pulse signals corresponding to
logical "1's" and "0's" as specified by a
command code set;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.

[Claims 1 and 2]                            “a desired command code   “a desired command code
                                            set”                      set”


                                                                46
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 47 of 68 PageID #: 1381




                Claims                        Plaintiff’s Proposed             Defendants’ and             Court’s Construction
                                                 Construction               Intervenors’ Proposed
                                                                                 Construction
1. A communications, command,
control and sensing system for
communicating with a plurality of          To the extent not covered      “a different command code
external devices comprising:               by this Court’s construction   set than the command code
                                           in Salazar v. HTC Corp.,       set that defines the signals
a microprocessor for generating a          2:16-cv-01096-JRG (Dkt.        that are employed to
plurality of control signals used to       #108 at 22-30; Dkt. # 155),    communicate with each one
operate said system, said                  plain and ordinary meaning.    of said external devices”
microprocessor creating a plurality of                                    If this term is not given this
reprogrammable communication                                              meaning, it is indefinite for
protocols, for transmission to said                                       lacking antecedent basis.
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate a
desired command code set, such that
the memory space required to store said
parameters is smaller than the memory
space required to store said command
code sets;

a user interface coupled to said
microprocessor for sending a plurality


                                                                47
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 48 of 68 PageID #: 1382




                Claims                      Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.


2. The communication, command,
control and sensing system of claim 1
further comprising:

a radio frequency transceiver coupled to
said microprocessor for transmitting to
said external devices and receiving from
said devices, radio frequency signals at
variable frequencies within a
predetermined frequency range and in
accordance with said communication
protocols; and




                                                             48
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 49 of 68 PageID #: 1383




                 Claims                        Plaintiff’s Proposed              Defendants’ and          Court’s Construction
                                                  Construction                Intervenors’ Proposed
                                                                                   Construction
a selector controlled by said
microprocessor for enabling said radio
frequency transceiver and said infra-red
frequency transceiver to transmit a
desired command code set generated
by said microprocessor via either radio
frequency signals and infra-red signals
as desired, and to receive a signal from
any one of said external devices via
either radio frequency signals and infra-
red signals.

[Claims 1 and 34]                           “a microprocessor for           “a microprocessor for
                                            generating . . ., said          generating . . ., said
1. A communications, command,               microprocessor creating . .     microprocessor creating . .
control and sensing system for              ., a plurality of parameter     ., a plurality of parameter
communicating with a plurality of           sets retrieved by said          sets retrieved by said
external devices comprising:                microprocessor . . ., said      microprocessor . . ., said
                                            microprocessor generating .     microprocessor generating .
a microprocessor for generating a           . .”                            . .”
plurality of control signals used to
operate said system, said
microprocessor creating a plurality of      To the extent not covered       “one or more
reprogrammable communication                by this Court’s construction    microprocessors, each of
protocols, for transmission to said         in Salazar v. HTC Corp.,        which must perform the
external devices wherein each               2:16-cv-01096-JRG (Dkt.         generating, creating,
communication protocol includes a           #108 at 15-30; Dkt. # 155;      retrieving, and generating
command code set that defines the           Dkt. # 250 at 8-9), plain and   functions”
signals that are employed to                ordinary meaning.




                                                                  49
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 50 of 68 PageID #: 1384




                 Claims                     Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved
by said microprocessor so as to
recreate a desired command code set,
such that the memory space required to
store said parameters is smaller than the
memory space required to store said
command code sets;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.


                                                             50
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 51 of 68 PageID #: 1385




                Claims                     Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                              Construction        Intervenors’ Proposed
                                                                       Construction


34. A communications, command,
control and sensing system for
communicating with a plurality of
external devices comprising:

a microprocessor for generating a
plurality of control signals used to
operate said system, said
microprocessor creating a plurality of
reprogrammable communication
protocols for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved
by said microprocessor so as to
recreate based on said parameter sets a
desired set of pulse signals
corresponding to logical "1's" and "0's"
as specified by a command code set;




                                                            51
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 52 of 68 PageID #: 1386




                Claims                         Plaintiff’s Proposed           Defendants’ and         Court’s Construction
                                                  Construction             Intervenors’ Proposed
                                                                                Construction
a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.

[Claim 2]                                   “selector”                   “selector”

2. The communication, command,
control and sensing system of claim 1       To the extent not covered    “a
further comprising:                         by this Court’s construction multiplexer/demultiplexer”
                                            in Salazar v. HTC Corp.,
a radio frequency transceiver coupled to    2:16-cv-01096-JRG (Dkt.
said microprocessor for transmitting to     #108 at 31-36; Dkt. # 155),
said external devices and receiving from    plain and ordinary meaning.
said devices, radio frequency signals at
variable frequencies within a
predetermined frequency range and in


                                                                52
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 53 of 68 PageID #: 1387




                 Claims                        Plaintiff’s Proposed              Defendants’ and             Court’s Construction
                                                  Construction                Intervenors’ Proposed
                                                                                   Construction
accordance with said communication
protocols; and

a selector controlled by said
microprocessor for enabling said radio
frequency transceiver and said infra-red
frequency transceiver to transmit a
desired command code set generated by
said microprocessor via either radio
frequency signals and infra-red signals
as desired, and to receive a signal from
any one of said external devices via
either radio frequency signals and infra-
red signals.

[Claims 1 and 34]                           “said microprocessor            “said microprocessor
                                            generating a                    generating a
1. A communications, command,               communication protocol in       communication protocol in
control and sensing system for              response to said user           response to said user
communicating with a plurality of           selection”                      selection”
external devices comprising:

a microprocessor for generating a           To the extent not covered       “said microprocessor
plurality of control signals used to        by this Court’s construction    generating a
operate said system, said                   in Salazar v. HTC Corp.,        communication protocol
microprocessor creating a plurality of      2:16-cv-01096-JRG (Dkt.         different from the
reprogrammable communication                #108 at 42-46; Dkt. # 155;      reprogrammable
protocols, for transmission to said         Dkt. # 250 at 7-8), plain and   communication protocols”
external devices wherein each               ordinary meaning.               If this term is not given this
communication protocol includes a                                           meaning, it is indefinite.


                                                                  53
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 54 of 68 PageID #: 1388




                Claims                      Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate a
desired command code set, such that the
memory space required to store said
parameters is smaller than the memory
space required to store said command
code sets;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response
to said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in


                                                             54
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 55 of 68 PageID #: 1389




                 Claims                     Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
accordance with said communications
protocols.


34. A communications, command,
control and sensing system for
communicating with a plurality of
external devices comprising:

a microprocessor for generating a
plurality of control signals used to
operate said system, said
microprocessor creating a plurality of
reprogrammable communication
protocols for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate
based on said parameter sets a desired
set of pulse signals corresponding to
logical "1's" and "0's" as specified by a
command code set;


                                                             55
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 56 of 68 PageID #: 1390




                Claims                         Plaintiff’s Proposed              Defendants’ and            Court’s Construction
                                                  Construction                Intervenors’ Proposed
                                                                                   Construction

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response
to said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.

[Claims 1 and 34]                           “an infra-red frequency         “an infra-red frequency
                                            transceiver coupled to said     transceiver coupled to said
1. A communications, command,               microprocessor for              microprocessor for
control and sensing system for              transmitting to said external   transmitting to said external
communicating with a plurality of           devices and receiving from      devices and receiving from
external devices comprising:                said external devices, in       said external devices, in
                                            accordance with said            accordance with said
a microprocessor for generating a           communications protocols”       communications protocols”
plurality of control signals used to
operate said system, said
microprocessor creating a plurality of


                                                                  56
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 57 of 68 PageID #: 1391




                Claims                         Plaintiff’s Proposed            Defendants’ and          Court’s Construction
                                                  Construction              Intervenors’ Proposed
                                                                                 Construction
reprogrammable communication                To the extent not covered    “for each of the two or
protocols, for transmission to said         by this Court’s construction more external devices, the
external devices wherein each               in Salazar v. HTC Corp.,     infra-red frequency
communication protocol includes a           2:16-cv-01096-JRG (Dkt.      transceiver must be capable
command code set that defines the           #108 at 31-36, 42-46; Dkt.   of both transmitting to that
signals that are employed to                # 155; Dkt. # 250 at 6-7),   device and receiving from
communicate with each one of said           plain and ordinary meaning. that device, in accordance
external devices;                                                        with said communications
                                                                         protocols”
a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate a
desired command code set, such that the
memory space required to store said
parameters is smaller than the memory
space required to store said command
code sets;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and




                                                                 57
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 58 of 68 PageID #: 1392




                 Claims                    Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                              Construction        Intervenors’ Proposed
                                                                       Construction
an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices
and receiving from said external
devices, infra-red frequency signals in
accordance with said communications
protocols.


34. A communications, command,
control and sensing system for
communicating with a plurality of
external devices comprising:

a microprocessor for generating a
plurality of control signals used to
operate said system, said
microprocessor creating a plurality of
reprogrammable communication
protocols for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by


                                                            58
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 59 of 68 PageID #: 1393




                 Claims                        Plaintiff’s Proposed              Defendants’ and            Court’s Construction
                                                  Construction                Intervenors’ Proposed
                                                                                   Construction
said microprocessor so as to recreate
based on said parameter sets a desired
set of pulse signals corresponding to
logical "1's" and "0's" as specified by a
command code set;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices
and receiving from said external
devices, infra-red frequency signals in
accordance with said communications
protocols.

[Claim 2]                                   “a radio frequency              “a radio frequency
                                            transceiver coupled to said     transceiver coupled to said
2. The communication, command,              microprocessor for              microprocessor for
control and sensing system of claim 1       transmitting to said external   transmitting to said external
further comprising:                         devices and receiving from      devices and receiving from
                                            said devices, radio             said devices, radio


                                                                  59
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 60 of 68 PageID #: 1394




                 Claims                        Plaintiff’s Proposed             Defendants’ and           Court’s Construction
                                                  Construction               Intervenors’ Proposed
                                                                                  Construction
a radio frequency transceiver coupled       frequency signals at           frequency signals at
to said microprocessor for                  variable frequencies within    variable frequencies within
transmitting to said external devices       a predetermined frequency      a predetermined frequency
and receiving from said devices, radio      range and in accordance        range and in accordance
frequency signals at variable               with said communication        with said communication
frequencies within a predetermined          protocols”                     protocols”
frequency range and in accordance
with said communication protocols;
and                                         To the extent not covered      “the radio frequency
                                            by this Court’s construction   transceiver must transmit
a selector controlled by said               in Salazar v. HTC Corp.,       and receive signals in
microprocessor for enabling said radio      2:16-cv-01096-JRG (Dkt.        accordance with the same
frequency transceiver and said infra-red    #108 at 31-36, 42-46; Dkt.     protocols as used by the
frequency transceiver to transmit a         # 155; Dkt. # 250 at 6-7),     infra-red frequency
desired command code set generated by       plain and ordinary meaning.    transceiver of claim 1”
said microprocessor via either radio
frequency signals and infra-red signals
as desired, and to receive a signal from
any one of said external devices via
either radio frequency signals and infra-
red signals.

[Claim 7]                                   “a sound and data coupling     “a sound and data coupling
                                            device adapted to receive      device adapted to receive
7. The communications command,              sound as data signals”         sound as data signals”
control and sensing system of claim 6,
further comprising a sound and data
coupling device adapted to receive          To the extent not covered      “a device adapted to receive
sound as data signals.                      by this Court’s construction   sound as data signals,
                                            in Salazar v. HTC Corp.,       excluding voice”


                                                                  60
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 61 of 68 PageID #: 1395




                Claims                        Plaintiff’s Proposed              Defendants’ and        Court’s Construction
                                                 Construction                Intervenors’ Proposed
                                                                                  Construction
                                           2:16-cv-01096-JRG (Dkt.
                                           #108 at 22-30; Dkt. # 155;
                                           Dkt. # 250 at 3-5), plain and
                                           ordinary meaning.

[Claims 1 and 34]                          “configured to”                 “configured to”

1. A communications, command,
control and sensing system for             To the extent not covered       “a particularized
communicating with a plurality of          by this Court’s construction    arrangement of the memory
external devices comprising:               in Salazar v. HTC Corp.,        device for a specific
                                           2:16-cv-01096-JRG (Dkt.         purpose”
a microprocessor for generating a          #108 at 22-30; Dkt. # 155;
plurality of control signals used to       Dkt. # 250 at 3-5), plain and
operate said system, said                  ordinary meaning.
microprocessor creating a plurality of
reprogrammable communication
protocols, for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate a
desired command code set, such that the


                                                                 61
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 62 of 68 PageID #: 1396




                Claims                      Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
memory space required to store said
parameters is smaller than the memory
space required to store said command
code sets;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.


34. A communications, command,
control and sensing system for
communicating with a plurality of
external devices comprising:




                                                             62
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 63 of 68 PageID #: 1397




                 Claims                     Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
a microprocessor for generating a
plurality of control signals used to
operate said system, said
microprocessor creating a plurality of
reprogrammable communication
protocols for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate
based on said parameter sets a desired
set of pulse signals corresponding to
logical "1's" and "0's" as specified by a
command code set;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a




                                                             63
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 64 of 68 PageID #: 1398




                Claims                         Plaintiff’s Proposed           Defendants’ and      Court’s Construction
                                                  Construction             Intervenors’ Proposed
                                                                                Construction
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.

[Claims 1, 2, and 34]                       “said communications         “said communications
                                            protocols”                   protocols”
1. A communications, command,
control and sensing system for
communicating with a plurality of           Plain and ordinary meaning, Indefinite.
external devices comprising:                as set out by this Court in
                                            Salazar v. HTC Corp.,
a microprocessor for generating a           2:16-cv-01096-JRG (Dkt. #
plurality of control signals used to        108 at 42-45; Dkt. # 155;
operate said system, said                   Dkt. # 250 at 7-8).
microprocessor creating a plurality of
reprogrammable communication
protocols, for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;


                                                                64
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 65 of 68 PageID #: 1399




                Claims                      Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate a
desired command code set, such that the
memory space required to store said
parameters is smaller than the memory
space required to store said command
code sets;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.




                                                             65
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 66 of 68 PageID #: 1400




                 Claims                     Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
2. The communication, command,
control and sensing system of claim 1
further comprising:

a radio frequency transceiver coupled to
said microprocessor for transmitting to
said external devices and receiving from
said devices, radio frequency signals at
variable frequencies within a
predetermined frequency range and in
accordance with said communication
protocols; and

a selector controlled by said
microprocessor for enabling said radio
frequency transceiver and said infra-red
frequency transceiver to transmit a
desired command code set generated by
said microprocessor via either radio
frequency signals and infra-red signals
as desired, and to receive a signal from
any one of said external devices via
either radio frequency signals and infra-
red signals.


34. A communications, command,
control and sensing system for
communicating with a plurality of
external devices comprising:


                                                             66
               Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 67 of 68 PageID #: 1401




                 Claims                     Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction

a microprocessor for generating a
plurality of control signals used to
operate said system, said
microprocessor creating a plurality of
reprogrammable communication
protocols for transmission to said
external devices wherein each
communication protocol includes a
command code set that defines the
signals that are employed to
communicate with each one of said
external devices;

a memory device coupled to said
microprocessor configured to store a
plurality of parameter sets retrieved by
said microprocessor so as to recreate
based on said parameter sets a desired
set of pulse signals corresponding to
logical "1's" and "0's" as specified by a
command code set;

a user interface coupled to said
microprocessor for sending a plurality
of signals corresponding to user
selections to said microprocessor and
displaying a plurality of menu selections
available for the user's choice, said
microprocessor generating a


                                                             67
              Case 2:20-cv-00004-JRG Document 108-1 Filed 07/22/20 Page 68 of 68 PageID #: 1402




                Claims                      Plaintiff’s Proposed      Defendants’ and      Court’s Construction
                                               Construction        Intervenors’ Proposed
                                                                        Construction
communication protocol in response to
said user selections; and

an infra-red frequency transceiver
coupled to said microprocessor for
transmitting to said external devices and
receiving from said external devices,
infra-red frequency signals in
accordance with said communications
protocols.




                                                             68
